Henry, J.
Defendant was indicted for taking one Sarah A. Fuqua, a female under eighteen years of age, from the charge of her father for the purpose of prostitution. *681.■Ilis plea was not guilty. On a trial the jury found him guilty and assessed his punishment at imprisonment in the penitentiary for a term of three years. Erom the judgment •of the court on the verdict he has appealed.
The evidence was to the effect that the girl was under •eighteen years of age; had gone with her father’s consent •to visit an uncle in Iowa, about thirty miles distant from her home in Mercer county. That after she had been there •about two weeks the defendant, in pursuance of an arrangement with her before she went to Iowa, went with a two-'horse wagon to her uncle’s house and represented that her brother was sick at home and her father had sent him for her. They started next morning and. passed that night ■alone in the woods in Mercer county, and he had sexual intercourse with her in Mercer county. We forbear to relate other disgusting details which are disclosed by the evidence. The contention of appellant’s counsel in the ■ court below, he files no brief here, was, that having taken her, not from her father’s in Mercer county, Missouri, but from her uncle in the state of Iowa, where she was on a ■visit, the offense defined in section 1257 was not committed. ’That section is as follows : “Every person who shall take . away any female, under the age of eighteen years, from her father, mother, guardian or other person having the legal charge of her person, either for the purpose of prostitution or concubinage * * shall, upon conviction,” etc.
The father had the care and custody of the daughter even while she was in Iowa at her uncle’s, the same as if she had been on a visit to a neighbor in the same county. The legal care and custody of the daughter was not committed to David Bedell, her uncle, by the father’s injunction to him to keep her out of bad company. That obligation would rest upon any gentlemen with respect to any young woman visiting at his house, even if no such request had •been made by her parents. She was temporarily visiting .her uncle.in Iowa, was taken thence to the county in Mis*682souri in which she resided with her father, and there the crime was consummated. If she had been visiting a neighbor in an adjoining county, near her father’s residence, and taken from there for the purpose of prostitution, and its accomplishment occurred in the county where she lived with her father, no doubt could be entertained that it would be proper to allege that the crime was committed in the latter county.
The crime defined by the statute is not the forcible-seizure of the daughter and taking her by force from her father’s possession; such a crime is seldom, if ever, committed. But the statute was intended to punish an offense of such frequent occurrence as to demand legislation on the subject. It does not require, in order to establish this-crime, that the female should be taken from the house or premises of the person having legal charge of her person,, from the actual possession of such guardian, but only that she be taken away from such person for the purpose named in the statute. "Whether, after she was taken away from her uncle’s residence in Iowa, if defendant accomplished his purpose in that state, and not elsewhere, he could have-been indicted and punished in this State, is a different question. Here the arrangement was- made with her in this. State, in Mercer county, that she should accompany him to Mercer county from her uncle’s, and in contemplation of lawT, while she first started with him in Iowa, yet he took her from her father in Mercer county, and then accomplished his designs upon her.
The judgment is affirmed.
All concur.